Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-18-2005

Chadda v. Gillepsie
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1940




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Chadda v. Gillepsie" (2005). 2005 Decisions. Paper 830.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/830


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-225                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     NO. 05-1940
                                  ________________

                               SOLANGE CHADDA,
                         I REPRESENT “WE THE PEOPLE,”

                                            v.

 ED GILLEPSIE; DICK CHENEY/BUSH 2004 CAMPAIGN; CONDOLEZZA RICE;
       GEORGE W. BUSH; RICK PERRY, THE GOVERNOR OF TEXAS

                                            Solange Chadda,
                                                    Appellant
                    _______________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 04-cv-4207)
                     District Judge: Honorable R. Barclay Surrick
                    _______________________________________

               Submitted Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    May 5, 2005

                  Before: ROTH, BARRY and SMITH, Circuit Judges

                                 (Filed: July 18, 2005)
                              _______________________

                                     OPINION
                              _______________________
PER CURIAM

      Solange Chadda appeals from a District Court order granting Appellees’ motions to

dismiss her complaint. Appellees move this Court to summarily affirm the District Court’s
order. Because no substantial question is presented, we will grant Appellees’ motions and

affirm the order of the District Court. L.A.R. 27.4.

       On September 3, 2004, Chadda filed a complaint which is largely unintelligible.

Even after considering the complaint and two amended versions, the District Court could

not discern the basis of the suit. In dismissing for lack of standing, failure to state a claim,

and other reasons, it stated the filings “consist of what appears to be paranoid, delusional

rantings against the Defendants and the current administration.” Chadda v. Gillespie, No.

04-4207, slip op. at 2 (E.D. Pa. Feb. 24, 2005). Chadda appealed and the Appellees

moved for summary affirmance. Chadda responded. The motions are ripe for review.

       We must first address whether Chadda has standing to sue. See Storino v. Borough

of Point Pleasant Beach, 322 F.3d 293, 296 (3d Cir. 2003). To have standing, a plaintiff

must establish (1) an injury in fact–i.e., an invasion that is “concrete and particularized, . . .

not hypothetical and conjectural”; (2) “a causal connection between the injury and the

conduct complained of”; and (3) the injury must be redressable. Id. (citations omitted).

       We agree with the District Court that Chadda lacks standing. We can piece

together no more than a conjectural abstract injury from Chadda’s pleadings. It appears

that Chadda believes the current administration stole her land and mineral rights, but she

identifies no specific asset or incident. She also presents a vague First Amendment claim,

but it is left to the imagination how her rights were violated. Accordingly, her abstract and

hypothetical injuries cannot amount to an injury in fact.




                                                2
      For the foregoing reasons, no substantial question is presented and we will grant

Appellees’ motions and affirm the District Court’s order dismissing the complaint.